T[ie opinion of the court was delivered by
Mattocks, J.
This was an action on note for $125, commenced before the county court, and a plea to the jurisdiction because “ the note which is the foundation of tins action has by payment been reduced within the sum of $ 100,” and therefore was within the jurisdiction of a justice; to which the plaintiffs demur.
The justice act, No. 1, authorizes a justice to determine “ on all specialties, notes of hand, and settled accounts, not exceeding the sum of $ 53. Upon this act it was doubted, and there were different decisions upon the question, whether, if the face of the note was over that sum, and reduced below by endorsement, the county court or a justice had the jurisdiction ; which occasioned the act No. 3, authorizing a justice to determine any action on note given for more than $53, “if it shall appear from the plaintiff’s declaration, or from the endorsement or endorsements on such note, that the sum remaining due thereon does not exceed $53.” Then comes act No. 9, which enlarged the jurisdiction of a justice to $100, “when the debt or other demand does not exceed $100.” Under this phraseology, which made no distinction between notes and other demands, the old dispute under No. 1 was revived: Although the wording of the acts was not alike, yet the controversy was the same, whether the face of the note, or the sum due after deducting the amount of the endorsements was the criterion of jurisdiction. Last came No. 10, which settled another point in controversy, by virtually compelling the lawyers to bring actions of book before the county court, for a balance however trifling, when the debit side (including by construction of the act the interest on that side,) happens to be over $ 100. Then the act says as in No. 3, before quoted, except that $100 is substituted for $53. These acts, viewed in connection with the judicial history of this subject, which we have a right to take notice of, amount to a plain and repeated legislative declaration, that the jurisdiction of justices on a nqte is to be governed by what shall appear to be due by the whole note itself; that a note, whether with or without endorsements, is to be computed upon the question of jurisdiction, as the clerk would make up the sum on default; and so it has been understood and practised since the passing of the acts. But if the debtor has paid a part without taking the precaution to have it endorsed, he has only to tender the balance, and the plaintiff would *147proceed at his peril. It is to be understood, that the question of jurisdiction on note and on book, which has called out the acts of the legislature as mentioned, is distinct and different from what is meant by “debt or matter in demand.” That question has been discussed in several reported cases, and this judgment is not intended to infringe any of those decisions.
Judgment of county court reversed.